Exhibit 10.62(a)

      When recorded return to:   (2100 Roosevelt Avenue and 299 Page Boulevard,
Faith Kaliski, Esq.   Springfield, Hampden County, MA) Edwards Angell Palmer &
Dodge LLP     111 Huntington Avenue     Boston, MA 02199     (617) 951-2263    

AMENDMENT NO. 1 TO MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF
LEASES AND RENTS AND FIXTURE FILING
     THIS AMENDMENT NO. 1 TO MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES
AND RENTS AND FIXTURE FILING (this “Amendment”) dated as of December 7, 2010 is
made by
     SMITH & WESSON CORP., a Delaware corporation with its principal place of
business at 2100 Roosevelt Avenue, Springfield, Massachusetts 01102 (the
“Mortgagor”) to
     TD BANK, N.A., a national banking association with an office at 1441 Main
Street, Springfield, Massachusetts 01103, in its capacity as administrative
agent for itself, the Lenders (as defined below) and the other Secured Parties
(as defined in the Credit Agreement defined below) (in such capacity, together
with its successors and assigns, the “Administrative Agent”).
RECITALS:
     A. Reference is made to a certain Mortgage, Security Agreement, Assignment
of Leases and Rents and Fixture Filing dated as of November 30, 2007 granted by
the Mortgagor to TORONTO DOMINION (TEXAS) LLC, a Delaware limited liability
company, as administrative agent (in such capacity, the “Predecessor
Administrative Agent”), and recorded with the Registry of Deeds for Hampden
County, Massachusetts (“Hampden Deeds”) on December 3, 2007 in Book 17054, Page
269, and filed with the Registry District of the Land Court for Hampden County,
Massachusetts (“Hampden Land Court”) on December 3, 2007 as Document Number
174949, noted on Certificate of Title No. 27868; and
     B. The above-referenced document was assigned by the Predecessor
Administrative Agent to, and accepted by, the Administrative Agent, pursuant to
a certain Assignment and Acceptance of Mortgage, Security Agreement, Assignment
of Leases and Rents and Fixture Filing dated as of October 31, 2008, recorded
with Hampden Deeds on November 13, 2008 in Book 17543, Page 164, and filed with
the Hampden Land Court on November 13, 2008 as Document No. 178544, noted on

 



--------------------------------------------------------------------------------



 



Certificate of Title No. 27868 (the above-referenced document, as so assigned
and accepted, and as amended from time to time prior to the date hereof, the
“Existing Mortgage”); and
     C. The Existing Mortgage secures, among other obligations, a certain Credit
Agreement dated as of November 30, 2007 by and among the Mortgagor, the other
parties named as borrowers thereunder (the Mortgagor and such other parties,
being collectively and jointly and severally, referred to herein as the
“Existing Borrowers”), the parties named as lenders thereunder from time to time
(the “Lenders”), and the Administrative Agent, successor in such capacity to the
Predecessor Administrative Agent (such Credit Agreement, as so assigned and
accepted, and as amended from time to time prior to the date hereof, being
referred to herein as the “Existing Credit Agreement”); and
     D. The Mortgagor and the other Existing Borrowers have requested (a) that
the Existing Credit Agreement be amended in certain respects to, inter alia,
(i) permit an aggregate outstanding principal exposure thereunder of up to
$120,000,000.00, and (ii) permit certain Loans thereunder to be borrowed, repaid
and re-borrowed, (b) that certain guarantors of the Obligations of the Existing
Borrowers, and other affiliates of the Mortgagor and other Existing Borrowers,
be permitted to borrow loans and otherwise benefit directly from the credit
facilities provided by the Administrative Agent and the Lenders; (c) that
certain other modifications be made to the Existing Credit Agreement, and
(d) that for the sake of clarity, the Existing Credit Agreement be restated, as
so amended; and
     E. The Lenders and the Administrative Agent have agreed to amend and
restate the Existing Credit Agreement, pursuant to an Amended and Restated
Credit Agreement dated on or about the date hereof among the Mortgagor, the
other Existing Borrowers and the other parties from time to time joined as
borrowers thereunder (the Mortgagor, the other Existing Borrowers and such other
parties, being collectively, jointly and severally, referred to herein as the
“Borrowers”), the Lenders and the Administrative Agent (the Existing Credit
Agreement, as so amended and restated, and as may be further amended, restated,
assigned, increased, supplemented and/or otherwise modified from time to time
being referred to herein as the “Amended and Restated Credit Agreement”); and
     F. It is the intent of the parties that the Amended and Restated Credit
Agreement not constitute a novation of the obligations existing under the
Existing Credit Agreement and the other Loan Documents or evidence any repayment
of any such obligations and liabilities, but rather that the Amended and
Restated Credit Agreement amend and restate in its entirety the Existing Credit
Agreement and re-evidence the obligations of the Existing Borrowers outstanding
thereunder, as well as evidence the obligations of the Borrowers to the Lenders,
the LC Issuer and the Administrative Agent under the Amended and Restated Credit
Agreement; and
     G. The Existing Mortgage provides that it was given to secure, not only the
obligations of the Mortgagor under the Existing Credit Agreement and other
obligations that existed as of the date of execution of the Mortgage, but also,
inter alia, amendments and restatements of the Existing Credit Agreement and
other and future obligations; and
     H. The parties desire to enter into this Amendment for the purposes of
evidencing their agreement and understanding that the Existing Mortgage, as
amended by this Amendment, is intended to secure and benefit, among other
obligations, all indebtedness, obligations and liabilities of the Mortgagor and
the other Borrowers under the Existing Credit Agreement, as amended and restated
pursuant to the Amended and Restated Credit Agreement, including any and all
promissory notes which may be executed from time to time to evidence any of such
indebtedness;

- 2 -



--------------------------------------------------------------------------------



 



AMENDMENT
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
       1.    Incorporation of Recitals. The defined terms set forth in the
Recitals to this Amendment are hereby added to the Existing Mortgage with the
respective meanings set forth in the Recitals. The definitions of any of such
terms that are already set forth in the Existing Mortgage are replaced by the
definitions herein.

  2.   Amendments to the Existing Mortgage.     2.1   All references in the
Existing Mortgage to the “Mortgage”, “hereunder”, “hereof”, “herein”, or similar
terms, shall, except where the context may otherwise require, mean and refer to
the Mortgage as amended by this Amendment, and as may be further amended,
restated, assigned, increased, supplemented and/or otherwise modified from time
to time. Capitalized terms used herein and not defined or redefined herein have
the meanings assigned to them in the Mortgage.     2.2.   All references to the
“Credit Agreement” in the Existing Mortgage shall be deemed to be references to
the Existing Credit Agreement, as amended and restated by the Amended and
Restated Credit Agreement, and as may be further amended, restated, assigned,
increased, supplemented and/or otherwise modified from time to time.     2.3  
All references in the Existing Mortgage to the “Security Agreement” shall have
the meaning set forth in the Credit Agreement, as defined in this Amendment.    
2.4   The third and fourth paragraphs of the Recitals in the Existing Mortgage
(which define the “Holdings/S&W Corp. Guaranty” and the “Operating Companies
Guaranty”) are hereby deleted.     2.5   The fifth paragraph of the Recitals in
the Existing Mortgage (which defines the “Secured Obligations”) is hereby
deleted and the following is hereby substituted therefor:

     “WHEREAS, this Mortgage secures to the Administrative Agent, for the
benefit of the Administrative Agent, the Lenders and the other Secured Parties
(all of the following, collectively, the “Secured Obligations”): (a) the due and
punctual payment and performance of all indebtedness, obligations and
liabilities, now or hereafter existing, of the Mortgagor and the other Borrowers
arising under, out of or in connection with (x) the Credit Agreement in the
aggregate original principal amount of $120,000,000.00, comprised of (i) Loans
in the maximum principal amount of $115,000,000.00, and any and all promissory
notes issued by one or more of the Borrowers to the order of one or more of the
Lenders in evidence thereof, as the same may be amended, restated, assigned,
increased, supplemented and/or otherwise modified from time to time, and
(ii) the LC Exposure in the maximum principal amount of $5,000,000.00, and
(y) the other Loan Documents, including, without limitation, all advances and
readvances of principal and future advances made pursuant to the Credit
Agreement and the other Loan Documents, and all other Obligations; (b) the due
and punctual payment and performance of all indebtedness, obligations and

- 3 -



--------------------------------------------------------------------------------



 



liabilities, now or hereafter existing, of the Mortgagor and the other Borrowers
arising under, out of or in connection with any and all Swap Agreements,
including, without limitation, all Swap Obligations; (c) the due and punctual
payment and performance of all indebtedness, obligations and liabilities, now or
hereafter existing, of the Mortgagor and the other Borrowers arising under, out
of or in connection with any and all cash management services, including,
without limitation, all Cash Management Services Obligations; (d) the due and
punctual payment and performance of all indebtedness, obligations and
liabilities, now or hereafter existing, of the Mortgagor and the other Borrowers
arising under, out of or in connection with any and all foreign exchange
contracts, including, without limitation, all Foreign Exchange Obligations;
(e) the due and punctual payment of all other sums, with interest thereon,
advanced in accordance herewith to protect the security of this Mortgage;
(f) the performance of the covenants and agreements of the Mortgagor and the
other Borrowers contained in this Mortgage, the Credit Agreement, the Security
Agreement, the other Loan Documents, and any other agreements, documents or
instruments now or hereafter evidencing the Secured Obligations , as applicable;
and (g) each amendment, restatement, renewal, extension, consolidation, increase
or refinancing of any of the foregoing, in whole or in part; and”.

  2.6   The text of Section 1.4 of the Existing Mortgage (entitled “Pledge of
Monies Held”) is hereby deleted in its entirety and the following is hereby
substituted therefor:

     “Section 1.4 Pledge of Monies Held. The Mortgagor hereby assigns to the
Administrative Agent all insurance proceeds paid in connection with the Property
and all condemnation awards and payments described in Section 3.4, as additional
security for the Secured Obligations; provided that the Mortgagor will be
entitled to receive and use such insurance proceeds and condemnation awards in
its good-faith discretion unless either (i) an Event of Default has occurred
hereunder or (ii) the Credit Agreement provides otherwise, in either of which
cases such insurance proceeds and condemnation awards shall be paid in
accordance with the Credit Agreement.”

  2.7   The last sentence of Section 3.2 of the Existing Mortgage (entitled
“Insurance”) is hereby deleted and the following is hereby substituted therefor:

“Any and all insurance proceeds payable to the Mortgagor from any such casualty
or other insured damage are hereby assigned to the Administrative Agent;
provided that the Mortgagor will be entitled to receive and use such insurance
proceeds in its good-faith discretion unless either (i) an Event of Default has
occurred hereunder or (ii) the Credit Agreement provides otherwise, in either of
which cases such insurance proceeds and condemnation awards shall be paid and
applied in accordance with the Credit Agreement.”

- 4 -



--------------------------------------------------------------------------------



 



  2.8   The last sentence of Section 3.4 of the Existing Mortgage (entitled
“Condemnation”) is hereby deleted and the following is hereby substituted
therefor:

“Any and all proceeds payable to the Mortgagor from any award made in respect of
any Taking are hereby assigned to the Administrative Agent; provided that the
Mortgagor will be entitled to receive and use such award made in respect of any
Taking in its good-faith discretion unless either (i) an Event of Default has
occurred hereunder or (ii) the Credit Agreement provides otherwise, in either of
which cases such insurance proceeds and condemnation awards shall be paid and
applied in accordance with the Credit Agreement.”
       3.    Confirmation of the Mortgage. The Mortgagor confirms that all
representations and warranties contained in the Existing Mortgage, as amended
hereby, are true and correct as of the date hereof, as if made as of the date of
this Amendment. Except as amended hereby, the Mortgage shall remain in full
force and effect and is hereby ratified and confirmed in all respects. It is the
intent of the parties hereto that nothing contained herein shall be construed to
release, cancel, terminate or otherwise adversely affect the lien, claims,
rights and security interests granted to the Mortgagee under the Existing
Mortgage, which shall now secure the Secured Obligations (as modified as
aforesaid) with all the priorities enjoyed by the Administrative Agent at its
inception. Nothing contained herein will be deemed to constitute a waiver or a
release of any provision of the Existing Mortgage. Nothing contained herein will
in any event be deemed to constitute an agreement to give a waiver or release or
to agree to any amendment or modification of any provision of the Existing
Mortgage, as amended hereby, on any other or future occasion. Nothing contained
in this Amendment will be deemed to constitute a waiver of any default or Event
of Default (whether now known to the Administrative Agent or not) under the
Credit Agreement, any Note, the Existing Mortgage, as amended hereby, or any
other Loan Document.
       4.    Counterparts. This Amendment may be executed by the parties hereto
in several counterparts hereof and by the different parties hereto on separate
counterparts hereof, all of which counterparts shall together constitute one and
the same agreement.
       5.    Governing Law. This Amendment shall be governed by and construed in
accordance with federal law and the laws of the state where the Property is
located, without reference or giving effect to any choice of law doctrine.
       6.    Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs,
successors and assigns.
[Signature pages follow.]

- 5 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Mortgagor and the Administrative Agent have each
duly executed this Amendment as an instrument under seal as of the day and year
first above written.

            Mortgagor:

SMITH & WESSON CORP.
      By:   /s/ P. James Debney         Name:   P. James Debney          
President              By:   /s/ Deana L. McPherson         Name:   Deana L.
McPherson           Treasurer     

State of Massachusetts                
Hampden County, ss.
     On this 6th day of December, 2010, before me, the undersigned notary
public, personally appeared P. James Debney, proved to me through satisfactory
evidence of identification, being (check whichever applies): o driver’s license
or other state or federal governmental document bearing a photographic image, o
oath or affirmation of a credible witness known to me who knows the above
signatory, or o my own personal knowledge of the identity of the signatory, to
be the person whose name is signed above, and acknowledged the foregoing to be
signed by him/her voluntarily for its stated purpose, as the duly authorized
President of Smith & Wesson Corp., a Delaware corporation.

                  /s/ Doreen M. Fidalgo       Notary Public       My commission
expires: 12/3/15
Print Notary Public’s Name: Doreen M. Fidalgo
Qualified in the State of Massachusetts
[Notary Seal]   

State of Massachusetts
Hampden County, ss.
     On this 6th day of December, 2010, before me, the undersigned notary
public, personally appeared Deana L. McPherson, proved to me through
satisfactory evidence of identification, being (check whichever applies): o
driver’s license or other state or federal governmental document bearing a
photographic image, o oath or affirmation of a credible witness known to me who
knows the above signatory, or o my own personal knowledge of the identity of the
signatory, to be the person whose name is signed above, and acknowledged the
foregoing to be signed by him/her voluntarily for its stated purpose, as the
duly authorized Treasurer of Smith & Wesson Corp., a Delaware corporation.

                  /s/ Doreen M. Fidalgo       Notary Public       My commission
expires: 12/3/15
Print Notary Public’s Name: Doreen M. Fidalgo
Qualified in the State of Massachusetts
[Notary Seal]   

[*Signatures Continued on Next Page*]
[Signature Page to Massachusetts Mortgage Amendment]

 



--------------------------------------------------------------------------------



 



            Administrative Agent:

TD BANK, N.A.,
as successor Administrative Agent
      By:   /s/ Maria P. Goncalves       Maria P. Goncalves,        Regional
Vice President     

Commonwealth of Massachusetts
Hampden County, ss.
     On this 3 day of December, 2010, before me, the undersigned notary public,
personally appeared Maria P. Goncalves, proved to me through satisfactory
evidence of identification, being (check whichever applies): o driver’s license
or other state or federal governmental document bearing a photographic image, o
oath or affirmation of a credible witness known to me who knows the above
signatory, or þ my own personal knowledge of the identity of the signatory, to
be the person whose name is signed above, and acknowledged the foregoing to be
signed by her voluntarily for its stated purpose, as a duly authorized Regional
Vice President of TD Bank, N.A., a national banking association.

                  /s/ Zoe Rojas-McCaskill      Notary Public
 
    My commission expires:
April 21, 2017
    Print Notary Public’s Name:
Zoe Rojas-McCaskill
    Qualified in the State of
Mass.
    [Notary Seal]
 
 

[Signature Page to Massachusetts Mortgage Amendment No. 1]

 